Citation Nr: 1742904	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to May 1973 and from May 1973 to December 1974.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the case in January 2015 for further development.

The Veteran testified at an October 2014 videoconference hearing before the undersigned.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2015 VA sleep apnea examination does not substantially comply with the Board's January 2015 remand directives because the examiner did not "discuss" the lay statements by the Veteran's wife, daughter, and fellow serviceman (E.M.H.) as directed.  In this regard, a layperson is competent to report on the onset and recurrence of symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on that of which he or she has personal knowledge). Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Here, the lay recollections detail the memories of these individuals witnessing the appellant snore excessively loudly, choke while sleeping, and at times stop breathing while sleeping.  The examiner was required to consider these observations and address why these observations do or do not support a basis for finding a link between the Veteran's service and his current sleep apnea. The examiner's failure to do so dictates that further development be undertaken.

Further, the examiner did not provide an adequate rationale as to why she could not opine whether the Veteran's sleep apnea was related to his service without mere speculation.  Hence, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from physician examiner who performed the February 2015 VA sleep apnea examination.  If that examiner is no longer available, forward the request to a similarly qualified physician.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that all files have been reviewed.  The examiner must discuss the statements by the appellant's wife, daughter, and fellow serviceman (E.M.H.), which were received by VA in November 2014.  The examiner must address why their observations do or do not support a basis for finding a link between the Veteran's service and his current sleep apnea.  If the examiner finds their statements to be of dubious credibility the examiner must explain why.

The examiner must opine whether it is at least as likely as not that the appellant's diagnosed obstructive sleep apnea had its onset during or was caused by his military service.  In so doing a complete rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record or the examiner (i.e., additional facts are required), or if the examiner does not have the needed knowledge or training.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




